Citation Nr: 1738159	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement for a higher (compensable) initial rating for vasomotor rhinitis with nose bleeds.

2.  Entitlement to service connection for a right ankle disability, to include residuals of a right ankle sprain.

3.  Entitlement to service connection for a respiratory disability, to include residuals of pneumonia.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from January 1986 to June 2007.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from an November 2008 rating decision of the RO in Jackson, Mississippi, which, in pertinent part, denied service connection for a right ankle disability, to include residuals of a right ankle sprain, a respiratory disability, to include residuals of pneumonia, chronic bronchitis, bilateral shin splints, and awarded a noncompensable (0 percent) rating for vasomotor rhinitis with nose bleeds from July 1, 2007.

This case was previously before the Board in July 2014, where the issues of service connection for a right ankle disability, to include residuals of a right ankle sprain, a respiratory disability, to include residuals of pneumonia, chronic bronchitis, bilateral shin splints, and a higher (compensable) initial rating for vasomotor rhinitis with nose bleeds were remanded to the RO to obtain all available treatment records, and to schedule a VA examination for the each issue.  The treatment records were obtained, or were reasonably attempted to be obtained, and VA examination reports reflect that adequate examinations were conducted.  The RO readjudicated the claim in a January 2017 supplemental statement of the case (SSOC), continued the noncompensable (0 percent) for vasomotor rhinitis with nose bleeds and denied service connection for a right ankle disability, to include residuals of a right ankle sprain, a respiratory disability, to include residuals of pneumonia, chronic bronchitis, and bilateral shin splints.  As such, the directives of the July 2014 Remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran disagreed with the initial rating assigned following service connection for vasomotor rhinitis with nose bleeds, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As higher initial ratings are available, and the Veteran is presumed to seek the maximum available benefit, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

In order to encompass all claimed symptoms, the Board has broadened and reframed the issues on appeal as service connection for a respiratory disability, to include residuals of pneumonia, a right ankle disability, to include residuals of a right ankle sprain, chronic bronchitis, and bilateral shin splits.
 
The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the initial rating period from July 1, 2007, the service-connected vasomotor rhinitis with nose bleeds has not been manifested by polyps or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

2.  The Veteran did not have a right ankle sprain during service.

3.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a diagnosis for a right ankle disability, to include the residuals of a right ankle sprain.

4.  The Veteran was treated for pneumonia during service.

5.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a diagnosis for a respiratory disability, to include residuals of pneumonia.

6.  The Veteran was treated for acute bronchitis during service.

7.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a diagnosis for chronic bronchitis.

8.  The Veteran was treated for bilateral shin splints during service.

9.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a diagnosis for bilateral shin splints.


CONCLUSIONS OF LAW

1.  For the initial rating period from July 1, 2007, the criteria for a higher (compensable) initial disability for vasomotor rhinitis with nose bleeds, have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for service connection for a right ankle disability, to include residuals of a right ankle sprain, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

3.  The criteria for service connection for a respiratory disability, to include residuals of pneumonia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

4.  The criteria for service connection for chronic bronchitis have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

5.  The criteria for service connection for bilateral shin splints have not been met. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

VA satisfied its duty to notify the Veteran.  In July 2008, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the November 2008 rating decision from which this appeal arises.  Further, the issue was readjudicated in a February 2010 Statement of the Case (SOC), and June 2013 and January 2017 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Board has found that the rating issue on appeal of vasomotor rhinitis with nose bleeds arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

VA satisfied its duty to assist the Veteran in the development of the claim. First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical examination when required.  Regarding vasomotor rhinitis with nose bleeds, in July 2008, June 2013, and December 2016, VA obtained medical examinations concerning the severity of the symptoms of the service-connected disability.

Regarding a right ankle disability, to include residuals of a right ankle sprain, a respiratory disability, to include residuals of pneumonia, chronic bronchitis, and bilateral shin splints, in August 2008 and December 2016, VA obtained medical examinations concerning whether there were current disabilities, and if they were related to an in-service injury, event, or disease.  The medical examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The above VA examination reports reflect, when taken together, that the VA examiners reviewed the record, considered the medical literature, and answered all relevant questions.

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

Initial Rating Analysis for Vasomotor Rhinitis

The Veteran is in receipt of noncompensable (0 percent) initial disability rating for vasomotor rhinitis with nose bleeds under Diagnostic Code 6522 for the period from July 1, 2007.  Allergic rhinitis is a "general term used to denote any allergic reaction of the nasal mucosa."  Dorland's Illustrated Medical Dictionary 1664 (31st ed. 2007).  While Diagnostic Code 6522 does not provide for a noncompensable disability rating, 38 C.F.R. § 4.31 provides for zero percent disability ratings in every instance where the schedule does not provide a zero percent rating for a diagnostic code and the requirements for a compensable evaluation are not met. 

Throughout the course of the appeal, the Veteran has contended that the service-connected vasomotor rhinitis with nose bleeds has been manifested by more severe symptoms than that contemplated by the noncompensable disability rating assigned for the entire period on appeal.  Specifically, in a March 2009 statement, the Veteran conveyed doing remote work in extremely cold weather in Alaska and having nose bleeds.  At the June 2010 decision review officer hearing, the Veteran testified that the rhinitis was worse during the winter and caused nose bleeds during the winter.  

Under Diagnostic Code 6522, a 10 percent disability rating is assigned for rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent disability rating is assigned for rhinitis with polyps.  38 C.F.R. § 4.97.

Various VA treatment records reflect reports and treatment of rhinitis.  A March 2007 VA treatment record reflects the Veteran received medications for a cough due to rhinitis.  At the July 2008 VA examination, the Veteran reported that the sinus problem is usually worse in the winter, and that severe congestion and nose bleeds occurred two to three times per year.  The Veteran denied any surgical procedures to the sinuses and conveyed using over the counter medication to treat the sinus problems.  Upon examination, the VA examiner noted the Veteran was asymptomatic and rated the right nasal passageway at 10 percent obstructed and the left nasal passageway at zero percent obstructed.  The VA examiner diagnosed the Veteran with severe, weather-related, vasomotor rhinitis and nose bleeds related to the vasomotor rhinitis.

At the June 2013 VA examination, the Veteran reported that the sinus problem is even worse in the winter, but has not required medical care for a few years.  The Veteran denied any surgical procedures to the sinuses and conveyed using over the counter medication to treat the sinus problems.  Upon examination, the VA examiner noted normal breathing room in both nasal passages and no nasal polyps, complete obstruction on one side, or greater than 50 percent obstruction on both sides.  X-rays reflected unremarkable sinuses.  

At the December 2016 VA examination, the Veteran reported nasal congestion during the winter and spring, nosebleeds occurring approximately every six weeks, and no continuous treatment for the sinus problems.  Upon examination, the VA examiner noted normal breathing room in both nasal passages and no nasal polyps, complete obstruction on one side, or greater than 50 percent obstruction on both sides.  
After a review of all the evidence, both lay and medical for the entire initial rating period, the Board finds a higher (compensable) disability rating for the service-connected vasomotor rhinitis with nose bleeds is not warranted under Diagnostic Code 6522.  First, the evidence of record during the appeal period does not demonstrate the Veteran had greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  As discussed above, at the September 2008, June 2013, and December 2016 VA examinations, no obstruction was observed.  Further, the evidence of record, which includes the Veteran's lay statements, does not show nasal polyps for any period.  For these reasons, the criteria for a higher (compensable) initial disability rating for vasomotor rhinitis with nose bleeds have not been met or more nearly approximated for any period.  
38 C.F.R. §§ 4.3, 4.7. 

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat.  As the lay and medical evidence shows no sinusitis, laryngitis, a total laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacteria rhinitis, rhinoscleroma, or Wegener's granulomatosis, the Board finds that Diagnostic Codes 6510 to 6515, 6518 to 6521, 6523, and 6524 do not apply.  38 C.F.R. § 4.97.

Finally, the Board has considered whether the manifestations of the vasomotor rhinitis with nose bleeds are more analogous to the criteria found under DC 6514 for chronic sinusitis.  See 38 C.F.R. § 4.20 (providing that, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  The Veteran's symptoms that are reported to be episodic in nature (though less than incapacitating) only consist of nose bleeds (analogous to sinusitis criterion of purulent discharge) could be considered as closely analogous to sinusitis rating criteria.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule in DC 6514.  This general rating formula applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis. Under the general rating formula for sinusitis, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  See Note to DC 6514.

As discussed above, the Veteran described a history of non-incapacitating problems.  The Veteran testified or reported to medical examiners or providers that he experiences impairment or symptoms of nose bleeds during the winter that occur approximately once every six weeks during that time.  These nose bleeds have not been described as incapacitating, nor is there evidence of headaches or pain specifically associated with the nose bleeds.

After review of the lay and medical evidence of record, the Board finds that the manifestations of the vasomotor rhinitis with nose bleeds do not meet or more closely approximate sinusitis characterized by headaches, pain, and purulent discharge or crusting for three to six non-incapacitating episodes per year so that the criteria for a higher (compensable) rating is not met under DC 6514 for the entire period from July 1, 2007.  The Veteran does have nose bleeds during the winter (not all year), but the currently diagnosed vasomotor rhinitis has not additionally been manifested as heachaches, pain, or purulent discharge for the entire rating period; therefore, an analogous rating under 6514 is not warranted.

Finally, in adjudicating the current appeal for a higher rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, various VA treatment records reflect the Veteran is retired.  There is no indication that the Veteran retired due to service-connected disabilities; therefore, a TDIU issue has not been raised.  

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, a right ankle disability, to include residuals of a right ankle sprain, a respiratory disability, to include residuals of pneumonia, and bilateral shin splints, are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Chronic bronchitis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  However, as discussed below, the weight of the evidence is against a current disability of chronic bronchitis; therefore, there is no current disability to which the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) or the legal presumption of a disorder manifested to a degree of 10 percent disabling within one year from service separation of 38 C.F.R. § 3.307 could apply.

The Board has thoroughly reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for a Right Ankle Disability

The Veteran asserts having a right ankle disability, including residuals of a right ankle sprain.  Specifically, in a in a March 2009 statement, the Veteran asserted having an ankle injury during active duty and that a VA doctor had diagnosed the ankle with arthritis.

At the onset, the Board finds that the weight of the evidence, both lay and medical, is against the Veteran having a right ankle injury, disease, or event during service.  December 1986 and June 2004 service treatment records reflect the Veteran was treated for a left ankle sprain and there are multiple reports and treatment for right knee problems; however, the service treatment records are silent for any right ankle sprain.  The Veteran's March 2007 retirement examination report reflects no complaints of right or left ankle problems, treatments, or diagnoses.

The service treatment records appear to be complete, and complaints of right ankle injury symptoms would have been recorded had the Veteran sought treatment during service.  The Veteran sought treatment for a number of medical problems during service, including vasomotor rhinitis, lower back pain, hip pain, left and right knee pain, and left shoulder pain.  As the Veteran was willing to seek medical treatment for musculoskeletal symptoms such as lower back pain, hip pain, left and right knee pain, and left shoulder pain, the Veteran would have also sought treatment for symptoms of a right ankle problem.  As a result, the absence of any other in-service complaint, finding, or reference to treatment for symptoms of a right ankle problem during service weighs against a finding that the Veteran incurred a right ankle injury in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

After a review of all the evidence, both lay and medical, the Board finds that the Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a right ankle disability, including residuals of a right ankle sprain.  As discussed above, service treatment records are silent regarding a right ankle injury.  In August 2008, the Veteran was afforded a VA examination.  The Veteran reported injuring the right ankle in 1988.  Upon examination, the VA examiner came to the conclusion that the Veteran does not have a current diagnosis of right ankle disability, to include residuals of right ankle sprain, and had the requisite medical expertise to render this conclusion.  The VA examiner reported no heat, swelling, erythema, pain, or limitation of range of motion.  The VA examiner assessed no abnormality of the right ankle, and that the right ankle sprain had resolved in 1988 without significant residuals or objective findings.

In December 2016, the Veteran underwent an additional VA examination.  The Veteran reported bilateral ankle problems, and that the left ankle was worse than the left.  Further, the Veteran reported no treatment other than stretching and occasionally using a wrap during strenuous activity.  Upon examination, the VA examiner, who reviewed the claims file, interviewed the Veteran, and conducted a physical examination, came to the conclusion that the Veteran does not have a current diagnosis of right ankle disability, to include residuals of right ankle sprain, and had the requisite medical expertise to render this conclusion.  The VA examiner found the right ankle had a full range of motion, without pain, no pain during weight bearing, and no pain or localized tenderness on palpation.  The VA examiner reasoned that there was no current right ankle injury based on the objective findings of the examination, and that there was no right ankle injury in any service and post-service treatment records.  The Board finds that this medical opinion carries significant probative weight as the VA examiner based this opinion on the Veteran's medical history, lay statements advanced by the Veteran, and the current diagnostic evidence in the form of range of motion testing and physical testing.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The Board finds that the weight of the evidence in this case is against finding a current right ankle disability, to include residuals of right ankle sprain, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  The VA examiner's opinion provides clear rationale as to why the Veteran's reported symptoms do not warrant a diagnosis of a right ankle disability, to include residuals of a right ankle sprain.  

The lay evidence supporting a finding of a current right ankle disability, to include residuals of a right ankle sprain, consists of the Veteran's lay statements.  Although the Veteran is competent as a lay person to report right ankle pain, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to be able to diagnose medically complex orthopedic ankle disorders.  See Kahana, 24 Vet. App. at 438 (recognizing that ACL injury is "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  Diagnosing orthopedic ankle disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.

Throughout the course of this appeal, the Veteran has advanced having right ankle pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez, 259 F.3d 1356.  The lay evidence in this case reflect reports of right ankle pain, but not any actual, underlying ankle disability accounting for the pain symptom.  The weight of the evidence of record shows no diagnosed or identifiable underlying disabilities of the right ankle.
For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right ankle disability, to include residuals of a right ankle sprain, from the in-service ankle sprain.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for a Respiratory Disability

The Veteran asserts having a respiratory disability, including residuals pneumonia.  Specifically, the Veteran advanced that the pneumonia started in Alaska while working in a hangar built in the 1940s, and that every day he would breathe in the fumes of the trucks and forklifts.  Subsequently, in a March 2009 statement, the Veteran conveyed that the pneumonia was due to extreme cold in Alaska.

The Board finds that the Veteran was treated for pneumonia during service.  Service treatment records reflect that in February 2004 and July 2001 the Veteran was diagnosed and treated for pneumonia, which resolved after treatment.  On the March 2007 retirement examination, the Veteran reported no problems with pneumonia or related symptoms, and the VA examiner reviewed x-rays of the lungs and assessed they were normal.

After a review of all the evidence, both lay and medical, the Board finds that the Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a respiratory disability, including residuals of pneumonia.  In August 2008, the Veteran was afforded a VA examination.  The Veteran reported being treated at least twice for pneumonia during service, and that treatment with antibiotics resolved the problem.  Upon examination, the VA examiner found all respiratory fields clear, no rales, rhonchi or wheezing, and reported the Veteran had good respiratory effort with symmetrical expansion.  The August 2008 VA examiner assessed the Veteran had pneumonia in the past, but that it resolved without significant residuals.  

In December 2016, the Veteran was afforded with another VA examination.  The Veteran reported being last treated for pneumonia in 2006, having had pneumonia two to three times in his life, and having shortness of breath when doing physical labor.  Upon examination, the VA examiner, who reviewed the claims file, interviewed the Veteran, and conducted a physical examination and diagnostic testing, came to the conclusion that the Veteran does not have a current respiratory disability, to include residuals of pneumonia, and had the requisite medical expertise to render this conclusion.  The VA examiner reviewed a chest x-ray the reflected normal results, and conducted pulmonary function testing that reflected the Veteran was within normal limits.  The VA examiner reasoned that pneumonia with proper treatment does not lead to or cause chronic respiratory conditions; therefore, based on the medical evidence in the form of diagnostic testing, the Veteran does not have a diagnosis of a respiratory disability, to include residuals of pneumonia.  The Board finds that this medical opinion carries significant probative weight as the VA examiner based this opinion on the Veteran's medical history, lay statements advanced by the Veteran, and the current diagnostic evidence in the form of x-rays and pulmonary function testing.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  The Board finds that the weight of the evidence in this case is against finding a current respiratory disability, to include residuals of pneumonia, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters, 601 F.3d at 1277 (stating that there must be "medically competent" evidence of a current disability).  The VA examiner's opinion provides clear rationale as to why the Veteran's reported symptoms do not warrant a diagnosis of a respiratory disability, to include residuals of pneumonia.  As discussed above, the service treatment records and post-service VA treatment records reflect episodes of pneumonia, but no diagnosis or diagnostic testing that confirmed any residuals after these episodes resolved.

The lay evidence supporting a finding of a current respiratory disability, to include residuals of pneumonia, consists of the Veteran's lay statements.  Although the Veteran is competent as a lay person to report trouble breathing or coughing, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to be able to diagnose medically complex respiratory disorders.  Diagnosing respiratory disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as trouble breathing or coughing.  The Veteran has not been shown to have such knowledge, training, or experience.

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current respiratory disability, to include residuals from in-service stress pneumonia.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Chronic Bronchitis

The Veteran asserts having chronic bronchitis.  Specifically, in a March 2009 statement, the Veteran asserted having bronchitis several times during service due to cold weather exposure, and that it was also documented in private treatment records.  Chronic bronchitis is a form of chronic obstructive pulmonary disorder, "any disorder characterized by persistent or recurring obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema."  Dorland's Illustrated Medical Dictionary Online (32nd ed. 2012).

The Board finds that the Veteran was treated for acute bronchitis during service.  Service treatment records reflect treatment of bronchitis in July 2001, and treatment for acute bronchitis in February 2004.

After a review of all the evidence, both lay and medical, the Board finds that the Veteran does not have, and has not had at any time proximate to or during the course of this appeal, chronic bronchitis.  In August 2008, the Veteran was afforded a VA examination.  The Veteran reported being treated at least three times for acute bronchitis during service, and that treatment with antibiotics resolved the problem.  Upon examination, the VA examiner found all respiratory fields clear, no rales, rhonchi or wheezing, and reported the Veteran had good respiratory effort with symmetrical expansion.  The August 2008 VA examiner assessed the Veteran had acute bronchitis in the past, but that it resolved without significant residuals.  

In December 2016, the Veteran was afforded with another VA examination.  The Veteran reported being last treated for bronchitis in 2010, having bronchitis three to four times in his life, and having shortness of breath when doing physical labor.  Upon examination, the VA examiner, who reviewed the claims file, interviewed the Veteran, and conducted a physical examination and diagnostic testing, came to the conclusion that the Veteran does not have chronic bronchitis, and had the requisite medical expertise to render this conclusion.  The VA examiner reviewed a chest x-ray the reflected normal results, and conducted pulmonary function testing that reflected the Veteran was within normal limits.  The VA examiner reasoned that acute bronchitis with proper treatment does not lead to or cause chronic respiratory conditions; therefore, based on the medical evidence in the form of diagnostic testing, the Veteran does not have chronic bronchitis.  The Board finds that this medical opinion carries significant probative weight as the VA examiner based this opinion on the Veteran's medical history, lay statements advanced by the Veteran, and the current diagnostic evidence in the form of x-rays and pulmonary function testing.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  The Board finds that the weight of the evidence in this case is against finding a disability of chronic bronchitis, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters, 601 F.3d at 1277 (stating that there must be "medically competent" evidence of a current disability).  The VA examiner's opinion provides clear rationale as to why the Veteran's reported symptoms do not warrant a diagnosis chronic bronchitis.  As discussed above, the service treatment records and post-service VA treatment records reflect an episode of acute bronchitis that resolved in April 2009, but no diagnosis or diagnostic testing that confirms a chronic disability.

The lay evidence supporting a finding of chronic bronchitis consists of the Veteran's lay statements.  Although the Veteran is competent as a lay person to report trouble breathing or coughing, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to be able to diagnose medically complex respiratory disorders.  Diagnosing respiratory disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as trouble breathing or coughing.  The Veteran has not been shown to have such knowledge, training, or experience.

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have chronic bronchitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for Bilateral Shin Splits

The Veteran asserts having bilateral shin splints that originated during service.  "Shin splints" is a term referring a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary Online (32nd ed. 2012).

The Board finds that the Veteran was treated for bilateral shin pain during service.  Service treatment records reflect bilateral shin pain after physical training in May 1995.  The record reflects that the Veteran has been treated multiple times for left and right knee problems, but VA treatment records and service treatment records reflect those bilateral knee-related symptoms and pain are specifically caused by joint problems, not muscle strain.

After a review of all the evidence, both lay and medical, the Board finds that the Veteran does not have, and has not had at any time proximate to or during the course of this appeal, bilateral shin splints.  In August 2008, the Veteran was afforded a VA examination.  The Veteran reported being treated at least three times for shin pain during service (the last time in 2004) associated with running on concrete surfaces and increased physical activity.  The Veteran also reported no current lower leg pain during the examination.  Upon examination, the VA examiner found no pain with palpation along either tibia.  The August 2008 VA examiner assessed the Veteran had shin splits in the past, but they had resolved without current objective findings.  

In December 2016, the Veteran was afforded with another VA examination.  The Veteran reported having shin pain when doing physical training or running more than two miles at a time, and taking over the counter medication to relieve the pain.  Upon examination, the VA examiner, who reviewed the claims file, interviewed the Veteran, and conducted a physical examination and diagnostic testing, came to the conclusion that the Veteran does not have bilateral shin splints, and had the requisite medical expertise to render this conclusion.  The VA examiner reviewed available left and right leg x-rays from the Veteran's March 2007 retirement examination that reflected normal results, and conducted diagnostic testing that reflected the Veteran did not currently have shin splints or shin pain.  The VA examiner reasoned that (1) the Veteran reported the shin pain goes away after rest overnight, (2) there were no objective findings of shin splints or pain upon examination and after reviewing x-rays, and (3) there was only one instant of shin splints in the service treatment records; therefore, the Veteran does not have a diagnosis of bilateral shin splints.  The Board finds that this medical opinion carries significant probative weight as the VA examiner based this opinion on the Veteran's medical history, lay statements advanced by the Veteran, and the current diagnostic evidence in the form of x-rays and range of motion testing.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  The Board finds that the weight of the evidence in this case is against finding a current disability of bilateral shin splints at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters, 
601 F.3d at 1277 (stating that there must be "medically competent" evidence of a current disability).  The VA examiner's opinion provides clear rationale as to why the Veteran's reported symptoms do not warrant a diagnosis of bilateral shin splints.  

The lay evidence supporting a finding of bilateral shin splints consists of the Veteran's lay statements.  Although the Veteran is competent as a lay person to report bilateral shin pain, the Veteran is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to be able to diagnose medically complex orthopedic lower leg disorders.  Diagnosing orthopedic lower leg disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain.  The Veteran has not been shown to have such knowledge, training, or experience.

Throughout the course of this appeal, the Veteran has advanced having bilateral shin pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  The lay and medical evidence in this case reflect reports of bilateral shin pain, but not any underlying shin disability presently accounting for the pain symptom.  The weight of the lay and medical evidence of record shows no currently diagnosed or identifiable underlying disabilities of the left and right shins.

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of bilateral shin splints from the in-service shin splints in 1995.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A higher (compensable) initial rating for vasomotor rhinitis with nose bleeds is denied.

Service connection for a right ankle disability, to include residuals of a right ankle sprain, is denied.

Service connection for a respiratory disability, to include residuals of pneumonia, is denied.

Service connection for chronic bronchitis is denied.

Service connection for bilateral shin splints is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


